                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL S. HOSKINS,

          Plaintiff,                                                     ORDER
    v.
                                                                 Case No. 19-cv-337-jdp
 DORN, ET AL.,

          Defendants.


 MICHAEL S. HOSKINS,

          Plaintiff,                                                     ORDER
    v.
                                                                 Case No. 19-cv-341-jdp
 WOJTECKA, ET AL.,

          Defendants.


 MICHAEL S. HOSKINS,

          Plaintiff,                                                     ORDER
    v.
                                                                 Case No. 19-cv-342-jdp
 TRITT, ET AL.,

          Defendants.




         Plaintiff Michael S. Hoskins has submitted a certified inmate trust fund account

statement for the six month period preceding the complaint in support of the pending motions

to proceed without prepayment of the filing fee.        Accordingly, the court must determine

whether plaintiff qualifies for indigent status and, if so, calculate an initial partial payment of

the $350.00 fee for filing in each case.
       Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).               Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $2.01 for each case. For each case to proceed,

plaintiff must submit this amount for each case on or before May 21, 2019.

       If plaintiff does not have enough money to make the initial partial payments from

plaintiff’s regular account, plaintiff should arrange with prison authorities to pay the remainder

from plaintiff’s release account.


                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Michael S. Hoskins is assessed $2.01 as an initial partial payment of

the $350.00 fee for filing each case. Plaintiff is to submit a check or money order made payable

to the clerk of court in the amount of $2.01 for 19-cv-337-jdp or advise the court in writing

why plaintiff is not able to submit the assessed amount on or before May 21, 2019.

       2.      Plaintiff is to submit a check or money order made payable to the clerk of court

in the amount of $2.01 for 19-cv-341-jdp or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before May 21, 2019.

        3.     Plaintiff is to submit a check or money order made payable to the clerk of court

in the amount of $2.01 for 19-cv-342-jdp or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before May 21, 2019.

       4.      If, by May 21, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so in each case, plaintiff will be held to have withdrawn the action



                                                 2
voluntarily and the case will be closed without prejudice to plaintiff filing the case at a later

date.

        5.     No further action will be taken in each case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 30th day of April, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                3
